Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Applicant’s election without traverse of 1-19 in the reply filed on 07/01/2022 is acknowledged. Claim 20 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 8, the recitation of the limitation: “wherein . . . component” on lines 1-13. For example, it is unclear what the “main component” is, if the recitation a main component” on lines 9, 11 and 13 is additional “main component ” or a further recitation of the previously claimed “main component” on line 7,  and how this limitation is read on the preferred embodiment.  Insofar as understood, no such limitation is seen on the drawings. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 USC 102 (a((2) as being anticipated by Cabanillas et al (US 

2009/0068963).  

Regarding to claim 1, Cabanillas et al disclose the circuit as shown on Figure 4 comprising:
-a first signal line disposed between an input side circuit and an output side circuit; 
-a second signal line disposed between the input side circuit and the output side circuit and constituting a differential pair with the first signal line; 
-a first capacitive element (422a) arranged on the first signal line, the first capacitive element having one end electrically connected to the input side circuit and having another end electrically connected to the output side circuit; 
-a second capacitive element (422b) arranged on the second signal line, the second capacitive element having one end electrically connected to the input side circuit and having another end electrically connected to the output side circuit; 
-a first inductive element (424a) having one end electrically connected to a first node between the first capacitive element in the first signal line and the output side circuit; and 
-a second inductive element (424b) having one end electrically connected to a second node between the second capacitive element in the second signal line and the output side circuit.  
Regarding to claim 2, wherein the other end of the first inductive element (424a) is electrically connected to a ground potential, and the other end of the second inductive element (424b)is electrically connected to the ground potential.  


                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12 are rejected under 35 USC 103 as being unpatentable over  Cabanillas et al (US 

2009/0068963) in view of Muraoka (JP2003283284).

          Cabanillas et al disclose the circuit with all limitations of the claimed invention as stated 

above but fails to disclose that:
 -wherein the first capacitive element is disposed above a substrate, the first inductive element is disposed between the 27Docket No. PTCA-18186-US: final substrate and the first capacitive element, the second capacitive element is disposed above the substrate, and the second inductive element is disposed between the substrate and the second capacitive element as called for in claim 3.  
-wherein the first inductive element has a stacked structure, and the second inductive element has a stacked structure as called for in claim 9.  

      Nevertheless, Muraoka suggests to stack the inductor (L1-L3) between the capacitor (C1-C3)  and the substrate (14) as shown on Figures 1-2 for reducing physical size with low cost.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to stack the capacitor and the inductors of Cabanillas et al as suggested by Muraoka for the purpose of reducing physical size with low cost.    
Regarding to claims 4 and 10, further comprising a ground pattern disposed on the substrate (22), wherein the other end of the first inductive element is electrically connected to the ground pattern, and the other end of the second inductive element is electrically connected to the ground pattern, see Figure 2.  
 Regarding to claim 5, further comprising a ground pattern disposed on the substrate (22), wherein the first inductive element has a first coil pattern disposed between the ground pattern and the first capacitive element, and the second inductive element has a second coil pattern disposed between the ground pattern and the second capacitive element, see Figure 2.  
Regarding to claims 6 and 11, wherein each of the first coil pattern (L1) and the second coil pattern (L2)  extends in a spiral shape in a planar direction.  
Regarding to claims 7 and 12, lacking of showing any criticality, reversely winding the coil as claimed for the purpose of optimizing the physical size of the circuit is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claim 8, as the best construed, lacking of showing any criticality, selecting the same  material for the electrodes of the capacitors as claimed for the purpose of reducing cost is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.



Allowable Subject Matter

          Claims 13-19 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein the first inductive element further includes a third coil pattern disposed between the ground pattern and the first coil pattern, and the second inductive element further includes a fourth coil pattern disposed between the ground pattern and the 29Docket No. PTCA-18186-US: final second coil pattern as combined in claims 13-17.  
- further comprising a third and fourth capacitive elements and the third and fourth inductive elements as combined in claim 18-19.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842